Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This office action is in response to applicant’s communication filed on 12/22/21. Claims 21-30, and 43-56 are pending in this application.
Objections to the Claims
The amendment filed 06/22/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 57-59 recite limitations that are not supported in the specification, in particular, the first, second directions, and first and second bottom surfaces are not even mentioned in the specification.
Claim 60, 65, 70 recite limitations that are not supported in the specification. In particular, the specification does not even mention angle spread or “more than 60(65) degrees” or any “second direction.”
Claim 62 63, 66, 67 is recite limitations that are not supported in the specification. In particular, the specification does not even mention “first area” or “third area” or any “second area” or any “first directions” or “overlap”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 29-36, 38-50 are rejected under 35 U.S.C. §103 as being unpatentable over Park (KR 100866586 B1) and Chan (US 8368112 B2) and further in view of Kobayakawa (US 20080237627 A1).
Regarding claim 21, Park discloses an LED lamp that is configured to be fitted to a fluorescent lighting fixture having inlet ports (see fig 1, florescent bulb), the LED lamp comprising: a substrate including first and second ends spaced from each other in a longitudinal direction of the substrate (see fig 2, disclosing substrate); a plurality of LEDs mounted on a mount surface of the substrate (see fig 2, disclosing plurality of LED’s); a light-transmitting cover covering the plurality of LEDs (see 60); and a pair of bases attached to the first and second ends of the substrate (see bases 80), respectively, wherein each of the bases includes a pair of terminals, each of the terminals being configured to be fitted into a respective one of the inlet ports of the fluorescent lighting fixture (see fig 2 disclosing terminal prongs).
Chan further discloses wherein each of the plurality of LEDs comprises: a package body having a bottom surface (see fig 3 of Chan); a first lead having a first bottom surface that is exposed from the bottom surface of the package body (see fig 3 of Chan disclosing 16/26); a second lead spaced apart from the first lead in a first direction and having a second bottom surface that is exposed from the bottom surface of the package body (see fig 3, disclosing 16/26); a LED chip electrically connected to the first lead and the second lead (see fig 3, disclosing 100); and a transparent sealing resin filled in a space defined by the package body such that the LED chip is covered by the sealing resin 40.
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park with Chan. Park, Chan and Kobayakawa may be combined by forming the device of Park with the LED’s disclosed in Chan in order to form a Florescent bulb replacement, as surface mounted LED devices are fungible among LED devices.
Kobayakawa further discloses wherein an area of the first bottom surface and an area of the second bottom surface are different as viewed in a bottom view of said each of the plurality of LEDs, and wherein the bottom surface of the package body is in direct contact with and also flush with the first bottom surface and the second bottom surface, see fig 2, disclosing different left and right, being flush.
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park, Chan and Kobayakawa. Park, Chan and Kobayakawa may be combined by forming the device of Chan and Park with the LED’s leads disclosed in Kobayakawa in order to form a Florescent bulb contact not easily separable from the body, see para [0027], as surface mounted LED devices are fungible among LED devices.
And Kobayaka further discloses wherein the first bottom surface has a first area when viewed in a second direction perpendicular to the first bottom surface, wherein the first area has a first length in the first direction and a first width in a third direction perpendicular to the first and second directions, the first width being constant in the first direction, and wherein the first length of the first area is larger than the first width of the first area. Note length is longer than width and that the first width is constant. (this office action also notes that any variation in roughness features i.e. 12/13 are obvious to one having ordinary skill in the art)See fig 2 reproduced below:

    PNG
    media_image1.png
    310
    459
    media_image1.png
    Greyscale

Regarding claim 22, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein each of the LEDs has a thickness that is a dimension in the second direction, a length that is a dimension along the first direction, and a width that is a dimension along the direction the thickness being smaller than the length and the width (Chan discloses a thin LED device at fig 15), see also Chan in fig 2, as reproduced above. This office action further notes that such dimensions are obvious variations in manufacturing and packaging and are well within the capability of one having ordinary skill in the art.
Regarding claim 23, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein the plurality of LEDs comprise a first group of LEDs arranged in a row along the longitudinal direction of the substrate and at a center of the substrate as viewed in the longitudinal direction (see fig 2 of Park).
Regarding claim 24, Park, Chan and Kobayakawa disclose the LED lamp according to claim 23, wherein each of the first group of LEDs comprises a reflector configured to reflect light emitted from the LED chip of said each of the first group of LEDs (see Chan col 1, ln 46-52 disclosing reflective configurations).
Regarding claim 25, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein the first lead and the second lead of said each of the plurality of LEDs are bonded to a wiring pattern formed on the substrate (see Chan fig 2 and 3).
Regarding claim 26, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein the package body comprises a frame that is made of a white resin(see col 5, ln 25-55 disclosing different resin materials to produce desired output).
Regarding claim 27, Park, Chan and Kobayakawa disclose the LED lamp according to claim 26, wherein the frame comprises a reflective surface surrounding the LED chip and the sealing resin (see col 5, ln 25-55 disclosing different resin materials to produce desired output ).
Regarding claim 29, Park and  Chan disclose the LED lamp according to claim 21, wherein the cover is semicircular or circular in cross section (see Chan fig 15, disclosing circular device).

Regarding claim 30, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein each of the first lead and the second lead protrudes outward from the package body when viewed in the second direction (see Chan figs 2 and 3 disclosing bottom protrusions of leads).
Kobayakawa further discloses direction perpendicular to a direction normal to the mount surface of the first direction (see fig 2).
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park, Chan and Kobayakawa. Park, Chan and Kobayakawa may be combined by forming the device of Chan and Park with the LED’s leads disclosed in Kobayakawa in order to form a Florescent bulb contact not easily separable from the body, see para [0027], as surface mounted LED devices are fungible among LED devices.
Regarding claim 31, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein an area of the first bottom surface and an area of the second bottom surface are different as viewed in the second direction (see Chan at figs 2 and 3 disclosing the leads being different lands).
Regarding claim 32, Park discloses an LED lamp that is configured to be fitted to a fluorescent lighting fixture having inlet ports (see fig 2), the LED lamp comprising: a substrate including first and second ends spaced from each other in a longitudinal direction of the substrate (see figs 2 and 3); a plurality of LEDs mounted on a mount surface of the substrate (see 42 on 44); a light-transmitting cover covering the plurality of LEDs (see 64); and a pair of bases attached to the first and second ends of the substrate 80, respectively, wherein each of the bases includes a pair of terminals, each of the terminals being configured to be fitted into a respective one of the inlet ports of the fluorescent lighting fixture (see fig 3, disclosing 86).
Chan discloses wherein each of the plurality of LEDs comprises: a LED chip; and
a reflector surrounding the LED chip as viewed in a first direction perpendicular to the mount surface of the substrate such that light emitted from the LED chip has highest reflective intensity in the first direction (see fig 3 of Chan disclosing 42 on 44).
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park with Chan. Park, Chan and Kobayakawa may be combined by forming the device of Park with the LED’s disclosed in Chan in order to form a Fluorescent bulb replacement, as surface mounted LED devices are fungible among LED devices.
Regarding claim 33, Park, Chan and Kobayakawa disclose the LED lamp according to claim 32, wherein each of the LEDs has a thickness that is a dimension in the first direction, a length that is a dimension along a second direction perpendicular to the first direction, and a width that is a dimension along a third direction perpendicular to the first direction and the second direction, the thickness being smaller than the length and the width (Chan, see fig 14, 15).
Regarding claim 34, Park, Chan and Kobayakawa discloses the LED lamp according to claim 32, wherein the plurality of LEDs comprise a first group of LEDs arranged in a row along the longitudinal direction of the substrate and at a center of the substrate as viewed in the longitudinal direction (see Park, fig 2).
Regarding claim 35, Park, Chan and Kobayakawa discloses the LED lamp according to claim 32, wherein the reflector is made of a white resin (see col 5, ln 25-55 disclosing different resin materials to produce desired output ).
Regarding claim 36, Park, Chan and Kobayakawa disclose the LED lamp according to claim 32, wherein each of the plurality of LEDs comprises a transparent sealing resin covering the LED chip, and the reflector surrounds the sealing resin as viewed in the first direction (see col 5, ln 25-55 disclosing different resin materials to produce desired output ).
Regarding claim 38, Park, Chan and Kobayakawa disclose the LED lamp according to claim 32, wherein the cover is semicircular or circular in cross section (see Chan fig 15, disclosing circular device).
Regarding claim 39, Park, Chan and Kobayakawa disclose the LED lamp according to claim 32, wherein said each of the plurality of LEDs comprises a first lead and a second lead spaced apart from the first lead in the second direction, each of the first lead and the second lead being electrically connected to the LED chip (see Park, disclosing arrangements of LED’s, where Chan discloses the orientation of leads, see figs 2 and 3).
Regarding claim 40, Park, Chan and Kobayakawa disclose the LED lamp according to claim 39, wherein each of the plurality of LEDs further comprises a package body having a bottom surface, wherein the first lead has a first bottom surface that is exposed from the bottom surface of the package body, and the second lead has a second bottom surface that is exposed from the bottom surface of the package body, and wherein each of the first lead and the second lead protrudes outward from the package body when viewed in the second direction (see Chan at figs 2 and 3 disclosing the leads being different lands in different directions).
Regarding claim 41, Park, Chan and Kobayakawa disclose the LED lamp according to claim 39, wherein an area of the first bottom surface and an area of the second bottom surface are different when viewed in the first direction (see Chan at figs 2 and 3 disclosing the leads being different lands).
Regarding claim 42, Park, Chan and Kobayakawa disclose the LED lamp according to claim 39, wherein the first lead and the second lead of said each of the plurality of LEDs are bonded to a wiring pattern formed on the substrate (see Chan at figs 2 and 3 disclosing the LED leads being bonded to lands).
Regarding claim 43, Park discloses an LED lamp that is configured to be fitted to a fluorescent lighting fixture having inlet ports, the LED lamp comprising: a substrate including first and second ends spaced from each other in a longitudinal direction of the substrate (see figs 1 and 2);
a plurality of LEDs mounted on a mount surface of the substrate (see fig 2); a light-transmitting cover covering the plurality of LEDs (see 50); and a pair of bases attached to the first and second ends of the substrate, respectively (see 80), wherein each of the bases includes a pair of terminals (see 86), each of the terminals being configured to be fitted into one of the inlet ports of the fluorescent lighting fixture (see figs 1 and 2).
Chan discloses wherein each of the plurality of LEDs comprises: a package body having a bottom surface (see fig 3), a first lead having a first bottom surface that is exposed from the bottom surface of the package body (see fig 3, disclosing 86/88); a second lead spaced apart from the first lead in a first direction and having a second bottom surface that is exposed from the bottom surface of the package body(see fig 3, disclosing 86/88);
a LED chip electrically connected to the first lead and the second lead (see fig 3, disclosing 100); and a transparent sealing resin filled in a space defined by the package body such that the LED chip is covered by the sealing resin (40), wherein the package body comprises a reflector surrounding the LED chip as viewed in a second direction such that light emitted from the LED chip has highest reflective intensity at the second direction (see 42/44).
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park with Chan. Park, Chan and Kobayakawa may be combined by forming the device of Park with the LED’s disclosed in Chan in order to form a Florescent bulb replacement, as surface mounted LED devices are fungible among LED devices.
Kobayakawa discloses direction perpendicular to the first bottom surface a direction normal to the mount surface of the first direction (see fig 2). Kobayakawa further discloses wherein an area of the first bottom surface and an area of the second bottom surface are different as viewed in a bottom view of said each of the plurality of LEDs, and wherein the bottom surface of the package body is in direct contact with and also flush with the first bottom surface and the second bottom surface, see fig 2, disclosing different left and right, being flush.
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park, Chan and Kobayakawa. Park, Chan and Kobayakawa may be combined by forming the device of Chan and Park with the LED’s leads disclosed in Kobayakawa in order to form a Florescent bulb contact not easily separable from the body, see para [0027], as surface mounted LED devices are fungible among LED devices.
And Kobayakawa further discloses wherein the first bottom surface has a first area when viewed in a second direction perpendicular to the first bottom surface, wherein the first area has a first length in the first direction and a first width in a third direction perpendicular to the first and second directions, the first width being constant in the first direction, and wherein the first length of the first area is larger than the first width of the first area. Note length is longer than width and that the first width is constant. (this office action also notes that any variation in roughness features i.e. 12/13 are obvious to one having ordinary skill in the art)See fig 2 reproduced below:

    PNG
    media_image1.png
    310
    459
    media_image1.png
    Greyscale


Regarding claim 44, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43, wherein the first lead and the second lead of said each of the plurality of LEDs are bonded to a wiring pattern formed on the substrate (see Park, figs 1 and 2).
Regarding claim 45, Park, Chan and Kobayakawa discloses the LED lamp according to claim 43, wherein the reflector is made of a white resin(see col 5, ln 25-55 disclosing different resin materials to produce desired output ).
Regarding claim 46, Park, Chan and Kobayakawa discloses the LED lamp according to claim 43, wherein the reflector comprises a reflective surface surrounding the LED chip and the sealing resin(see col 5, ln 25-55 disclosing different resin materials to produce desired output ).
Regarding claim 47, Park, Chan and Kobayakawa discloses the LED lamp according to claim 43, wherein each of the first lead and the second lead protrudes outward from the package body when viewed in the second direction (Chan discloses at least at figs 2 and 3 the orientation of the bottom lands/leads).
Regarding claim 48, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43, wherein an area of the first lead and an area of the second lead are different when viewed in the second direction(Chan discloses at least at figs 2 and 3 the orientation of the bottom lands/leads).
Regarding claim 49, Park discloses an LED lamp comprising: a substrate;
a plurality of LEDs mounted on a mount surface of the substrate (see fig 2); and a light-transmitting cover covering the plurality of LEDs 50,  Chan discloses wherein each of the plurality of LEDs comprises: a package body having a bottom surface (see fig 3, disclosing bottom surface); a first lead having a first bottom surface that is exposed from the bottom surface of the package body(see fig 3, disclosing 86/88); a second lead spaced apart from the first lead in a first direction and having a second bottom surface that is exposed from the bottom surface of the package body(see fig 3, disclosing 86/88);
Chan Further discloses a LED chip electrically connected to the first lead and the second lead (see 100); and a transparent sealing resin filled in a space defined by the package body such that the LED chip is covered by the sealing resin (see 40), wherein the package body comprises a reflector surrounding the LED chip as viewed in the second direction such that light emitted from the LED chip has highest reflective intensity in the second direction (see 42), and the reflector is made of a white resin (see col 5, ln 25-55 disclosing different resin materials to produce desired output.) It would have been obvious to one having ordinary skill in the art to use a white resin, wherein the reflector comprises a reflective surface surrounding the LED chip and the sealing resin (see 42/40), wherein an area of the first bottom surface and an area of the second bottom surface are different when viewed (see fig 3 disclosing different bottom surfaces).
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park with Chan. Park, Chan and Kobayakawa may be combined by forming the device of Park with the LED’s disclosed in Chan in order to form a Florescent bulb replacement, as surface mounted LED devices are fungible among LED devices.
Kobayakawa discloses direction perpendicular to a direction normal to the mount surface of the first direction (see fig 2). Kobayakawa further discloses wherein an area of the first bottom surface and an area of the second bottom surface are different as viewed in a bottom view of said each of the plurality of LEDs, and wherein the bottom surface of the package body is in direct contact with and also flush with the first bottom surface and the second bottom surface, see fig 2, disclosing different left and right.
Park, Chan and Kobayakawa are in the same or similar fields of endeavor. It would have been obvious to combine Park, Chan and Kobayakawa. Park, Chan and Kobayakawa may be combined by forming the device of Chan and Park with the LED’s leads disclosed in Kobayakawa in order to form a Florescent bulb contact not easily separable from the body, see para [0027], as surface mounted LED devices are fungible among LED devices.
Regarding claim 50, Park, Chan and Kobayakawa disclose the LED lamp according to claim 49, wherein each of the first lead and the second lead protrudes outward from the package body when viewed in the second direction (Chan discloses at least at figs 2 and 3 the orientation of the bottom lands/leads).
Regarding claim 51, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein the area of the first bottom surface is larger than the area of the second bottom surface as viewed in the bottom view of said each of the plurality of LEDs (see fig 2).
Regarding claim 52, Park, Chan and Kobayakawa disclose the LED lamp according to claim 51, wherein when viewed in the bottom view of said each of the plurality of LEDs, the first bottom surface and the second bottom surface are equal to each other in size along a second direction perpendicular to the first direction, and the first bottom surface is larger in size along the first direction than the second bottom surface(see fig 2 disclosing different sides having different sides).
Regarding claim 53, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43, wherein the area of the first bottom surface is larger than the area of the second bottom surface as viewed in the bottom view of said each of the plurality of LEDs (see fig 2, disclosing different sizes of 1).
Regarding claim 54, Park, Chan and Kobayakawa disclose the LED lamp according to claim 53, wherein when viewed in the bottom view of said each of the plurality of LEDs, the first bottom surface and the second bottom surface are equal to each other in size along a second direction perpendicular to the first direction, and the first bottom surface is larger in size along the first direction than the second bottom surface. (see the width dimension are the same in the two contacts, see fig 2)
Regarding claim 55, Park, Chan and Kobayakawa disclose the LED lamp according to claim 49, wherein the area of the first bottom surface is larger than the area of the second bottom surface as viewed in the bottom view of said each of the plurality of LEDs (see fig 2, disclosing different size element 1’s ).
Regarding claim 56, , Park, Chan and Kobayakawa disclose the LED lamp according to claim 55, wherein when viewed in the bottom view of said each of the plurality of LEDs, the first bottom surface and the second bottom surface are equal to each other in size along a second direction perpendicular to the first direction, and the first bottom surface is larger in size along the first direction than the second bottom surface(see the width dimension are the same in the two contacts, see fig 2).
Regarding claim 57, Park, Chan and Kobayakawa discloses the LED lamp according to claim 21, wherein the first bottom surface further has a second area that extends outward in the first direction from the first area, the second area includes one outermost end and another outermost end that are spaced apart from each other in the third direction, a distance from the one outermost end to the another outermost end in the third direction is equal to or larger than the first width of the first area in the third direction (see fig 2, reproduced above of Kobayakawa, disclosing these dimensions).
Regarding claim 58, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein the first bottom surface further has second and third areas that protrude outward in the first direction from the first area, the second and third areas are overlapped with each other when viewed in the third direction, the second and third areas are overlapped with the package body when viewed in the second direction(see fig 2, reproduced above of Kobayakawa, disclosing these dimensions).
Regarding claim 59, Park, Chan and Kobayakawa disclose the LED lamp according to claim 58, wherein a portion of the package body is exposed between the second area and the third area when viewed in the second direction (see fig 2, reproduced above of Kobayakawa, disclosing these dimensions).
Regarding claim 60, Park, Chan and Kobayakawa The LED lamp according to claim 21, wherein reflecting light from each of the plurality of LEDs has an angle spread of more than 60 degrees from the second direction (such angle spreads are obvious in light of Park, Chan and Kobayakawa. One having ordinary skill in the art would have the capability to adjust light emission and reflection angles).
Regarding claim 61, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, wherein each of the plurality of LEDs is longer in the first direction than in the second direction,
wherein each of the plurality of LEDs is mounted such that the first direction is parallel to the longitudinal direction of the substrate (such mounting is well within one having ordinary skill in the art in light of Park, Chan and Kobayakawa) in particular, fig 2 of park shows such obvious arrangements.
Regarding claim 62, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43,
Kobayakawa further discloses wherein the first bottom surface further has a second area that extends outward in the first direction from the first area (see fig 2, disclosing different areas substantially identical to applicant’s configuration),
the second area includes one outermost end and another outermost end that are spaced apart from each other in the third direction (see fig 2 of Kobayakawa),
a distance from the one outermost end to the another outermost end in the third direction is equal to or larger than the first width of the first area in the third direction (see fig 2 of Kobayakawa disclosing equal widths).
Regarding claim 63, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43, Kobayakawa disclose wherein the first bottom surface further has second and third areas that protrude outward in the first direction from the first area (see fig 2 disclosing different areas substantially identical to applicant’s disclosure), the second and third areas are overlapped with each other when viewed in the third direction (see fig 2 of Kobayakawa disclosing substantial overlap), the second and third areas are overlapped with the package body when viewed in the second direction(see fig 2 of Kobayakawa disclosing substantial overlap).
Regarding claim 64, Park, Chan and Kobayakawa disclose the LED lamp according to claim 63, wherein a portion of the package body is exposed between the second area and the third area when viewed in the second direction (see fig 3 disclosing space at 3).
Regarding claim 65, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43, wherein the reflecting light has an angle spread of more than 60 degrees from the second direction (such angle spreads are obvious in light of Park, Chan and Kobayakawa. One having ordinary skill in the art would have the capability to adjust light emission and reflection angles).

Regarding claim 66, Park, Chan and Kobayakawa disclose the LED lamp according to claim 43, wherein each of the plurality of LEDs is longer in the first direction than in the second direction, wherein each of the plurality of LEDs is mounted such that the first direction is parallel to the longitudinal direction of the substrate(such mounting is well within one having ordinary skill in the art in light of Park, Chan and Kobayakawa) in particular, fig 2 of park shows such obvious arrangements.
Regarding claim 67, Park, Chan and Kobayakawa disclose the LED lamp according to claim 49, wherein the first bottom surface further has a second area that extends outward in the first direction from the first area(see fig 2 disclosing different areas substantially identical to applicant’s disclosure),
the second area includes one outermost end and another outermost end that are spaced apart from each other in the third direction(see fig 2 of Kobayakawa disclosing substantial overlap),
a distance from the one outermost end to the another outermost end in the third direction is equal to or larger than the first width of the first area in the third direction (see fig 2 of Kobayakawa).
Regarding claim 68, Park, Chan and Kobayakawa disclose the LED lamp according to claim 49, wherein the first bottom surface further has second and third areas that protrudes outward in the first direction from the first area(see fig 2 disclosing different areas substantially identical to applicant’s disclosure), the second and third areas are overlapped with each other when viewed in the third direction(see fig 2 of Kobayakawa disclosing substantial overlap), the second and third areas are overlapped with the package body when viewed in the second direction (see fig 3 disclosing alternate view disclosing gap overlap in 3).
Regarding claim 69, Park, Chan and Kobayakawa disclose the LED lamp according to claim 68, wherein a portion of the package body is exposed between the second area and the third area when viewed in the second direction(see fig 3 disclosing alternate view disclosing gap overlap in 3).
Regarding claim 70, Park, Chan and Kobayakawa disclose the LED lamp according to claim 49, wherein the reflecting light has an angle spread of more than 60 degrees from the second direction(such angle spreads are obvious in light of Park, Chan and Kobayakawa. One having ordinary skill in the art would have the capability to adjust light emission and reflection angles).
Regarding claim 71, Park, Chan and Kobayakawa the LED lamp according to claim 49, wherein each of the plurality of LEDs is longer in the first direction than in the second direction, wherein each of the plurality of LEDs is mounted such that the first direction is parallel to the longitudinal direction of the substrate (see fig 2 of Kobayakawa disclosing the directions in arrangement).
Claims 28 and 37 us rejected under 35 U.S.C. §103 as being unpatentable over Park, Chan Kobayakawa and further in view of Sakano (US 20030080341 A1).
Regarding clam 28, Park, Chan and Kobayakawa disclose the LED lamp according to claim 21, but does not explicitly disclose wherein the sealing resin comprises: a silicone resin that transmits light from the LED chip; and a fluorescent material that emits yellow light when excited by blue light.
However, Sakano, at least at para [0002] and [0233] disclose the sealing resin comprises: a silicone resin that transmits light from the LED chip; and a fluorescent material that emits yellow light when excited by blue light.
Park, Chan and Sakano are directed towards the same or similar fields of endeavor. Park, Chan and Sakano may be combined by forming the device of Park, Chan and Kobayakawa with the LED disclosed in Sakano. One having ordinary skill in the art would be motivated to combine Park, Chan and Sakano in order to produce a light bulb with desired light characteristics.
Regarding claim 37, Park, Chan and Kobayakawa disclose the LED lamp according to claim 36, wherein the sealing resin comprises: a silicone resin that transmits light from the LED chip; and a fluorescent material that emits yellow light when excited by blue light.
However, Sakano, at least at para [0002] and [0233] disclose the sealing resin comprises: a silicone resin that transmits light from the LED chip; and a fluorescent material that emits yellow light when excited by blue light.
Park, Chan and Sakano are directed towards the same or similar fields of endeavor. Park, Chan and Sakano may be combined by forming the device of Park, Chan and Kobayakawa with the LED disclosed in Sakano. One having ordinary skill in the art would be motivated to combine Park, Chan and Sakano in order to produce a light bulb with desired light characteristics.

Response to Arguments
This office action now cites to Kobayakawa as substantially identical to applicant’s structure. Thus, applicant’s assertions as to the variations in presentation are obvious and are well within one having ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813